Case 1:18-cv-01472-.]GK Document 28 Filed 02/26/19 Page 1 of 1

STUART H. FINKELSTEIN, ESQ.l

FINKELSTEIN LAW GROUP, PLLC
338 Jericho Turnpike
Syosset, New York 11791
(718) 261-4900

February 26*'1 20190
By ECF to al|

Judge John G. Koeltl

United States District Court

Southern Distriot of NeW York

Danie| Patrick |Vioynihan United States Courthouse
500 Pearl Street, Courtroom 14A

New York1 New York 10007

Re: Figueroa vs.
Case No.: 1:18-0\/-01472

Dear Judge Koelt|,

l am requesting an extension of time to respond to your Order of today’s date, Dooket
Entry 27.

l am in the process of trying to obtain counsel so that | may prepare an appropriate
response to this outrageous claim and am asking for a 45 day extension of time for
the return date of the motion.

Respectful|y, l remain,

 

SHF/tc

